DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-6, 8, and 10 stand rejected under Section 103.  Claims 1-6, 8, and 10 stand objected to for an informality to claim 1.  The specification stands objected to.  Claims 7 and 9 were previously canceled.
Applicants amended claim 1 to correct the informality, and provided an amendment to the specification.  Applicants also provided a “Verification of Translation” statement.
Turning first to the specification objection: Applicants’ amendment addresses the previously noted objection to the specification and is accepted and entered.  No new matter has been added.  The previously noted objection to the specification is withdrawn.
Next, the claim objection: Applicants’ amendment addresses the previously noted objection to claim 1 and is accepted and entered.  No new matter has been added.  The previously noted objection to claim 1 is withdrawn.  The objections to claims 2-6, 8, and 10 are also withdrawn because the objections were based on the objection to claim 1.
Section 103 rejections: Applicants’ Verification of Translation removes the Choi non-patent literature reference as prior art.  Without this reference, the Section 103 rejection cannot be made.  The Section 103 rejections are withdrawn.

Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1-6, 8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the transition metal chalcogenide includes molybdenum disulfide (MoS2), the molybdenum disulfide being grown with a condition of a pressure of 7.5 torr, a growth temperature of 550°C, a growth time of 20 hours, a molybdenum hexacarbonyl (MHC) flow rate of 1.0 sccm per minute, and a dimethyl sulfide (DMS) flow rate of 0.3 sccm, wherein the first insulating layer and the second insulating layer include alumina (Al2O3), wherein the doping of the channel layer by forming the second insulating layer on the channel layer includes performing heat treatment at 110°C after forming the second insulating layer, and wherein the at least one transition metal chalcogenide based backplane has an electron mobility of 70.8 cm2/Vs, a threshold voltage of -9.5 V, and a transconductance of 5.2x10-7 S/µm2”, in combination with the remaining limitations of the claim.
With regard to claims 2-6, 8, and 10: The claims have been found allowable due to their dependency from claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Victoria K. Hall/Primary Examiner, Art Unit 2897